Title: From Benjamin Franklin to Jane Mecom, 16 September 1758
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London Sept 16 1758
I received your Favour of June 17. I wonder you have had no Letter from me since my being in England. I have wrote you at least two and I think a third before this; And, what was next to waiting on you in Person, sent you my Picture. In June last I sent Benny a Trunk of Books and wrote to him. I hope they are come to hand, and that he meets with Incouragement in his Business. I congratulate you on the Conquest of Cape Breton, and hope as your People took it by Praying the first Time, you will now pray that it may never be given up again, which you then forgot. Billy is well but in the Country. I left him at Tunbridge Wells, where we spent a fortnight, and he is now gone with some Company to see Portsmouth.
We have been together over a great part of England this Summer; and among other places visited the Town our Father was born in and found some Relations in that part of the Country Still living. Our Cousin Jane Franklin, daughter of our Unkle John, died but about a Year ago. We saw her Husband Robert Page, who gave us some old Letters to his Wife from unkle Benjamin. In one of them, dated Boston July 4. 1723 he writes “Your Unkle Josiah has a Daughter Jane about 12 years Old, a good humour’d Child” So Jenny keep up your Character, and don’t be angry when you have no Letters.
In a little Book he sent her, call’d None but Christ, he wrote an Acrostick on her Name, which for Namesakes’ Sake, as well as the good Advice it contains, I transcribe and send you
  
Illuminated from on High,
And shining brightly in your Sphere
Nere faint, but keep a steady Eye
Expecting endless Pleasures there
Flee Vice, as you’d a Serpent flee,
Raise Faith and Hope three Stories higher
And let Christ’s endless Love to thee
N-ere cease to make thy Love Aspire.

Kindness of Heart by Words express
Let your Obedience be sincere,
In Prayer and Praise your God Address
Nere cease ’till he can cease to hear.

After professing truly that I have a great Esteem and Veneration for the pious Author, permit me a little to play the Commentator and Critic on these Lines. The Meaning of Three Stories higher seems somewhat obscure, you are to understand, then, that Faith, Hope and Charity have been called the three Steps of Jacob’s Ladder, reaching from Earth to Heaven. Our Author calls them Stories, likening Religion to a Building, and those the three Stories of the Christian Edifice; Thus Improvement in Religion, is called Building Up, and Edification. Faith is then the Ground-floor, Hope is up one Pair of Stairs. My dearly beloved Jenny, don’t delight so much to dwell in these lower Rooms, but get as fast as you can into the Garret; for in truth the best Room in the House is Charity. For my part, I wish the House was turn’d upside down; ’tis so difficult (when one is fat) to get up Stairs; and not only so, but I imagine Hope and Faith may be more firmly built on Charity, than Charity upon Faith and Hope. However that be, I think it a better reading to say
Raise Faith and Hope one Story higher
correct it boldly and I’ll support the Alteration. For when you are up two Stories already, if you raise your Building three Stories higher, you will make five in all, which is two more than there should be, you expose your upper Rooms more to the Winds and Storms, and besides I am afraid the Foundation will hardly bear them, unless indeed you build with such light Stuff as Straw and Stubble, and that you know won’t stand Fire.
Again where the Author Says
Kindness of Heart by Words express,
Stricke out Words and put in Deeds. The world is too full of Compliments already; they are the rank Growth of every Soil, and Choak the good Plants of Benevolence and Benificence, Nor do I pretend to be the first in this comparison of Words and Actions to Plants; you may remember an Ancient Poet whose Words we have all Studied and Copy’d at School, said long ago,

  
A Man of Words and not of Deeds,
Is like a Garden full of Weeds.

’Tis pity that Good Works among some sorts of People are so little Valued, and Good Words admired in their Stead; I mean seemingly pious Discourses instead of Humane Benevolent Actions. These they almost put out of countenance, by calling Morality rotten Morality, Righteousness, ragged Righteousness and even filthy Rags; and when you mention Virtue, they pucker up their Noses as if they smelt a Stink; at the same time that they eagerly snuff up an empty canting Harangue, as if it was a Posie of the Choicest Flowers. So they have inverted the good old Verse, and say now

A Man of Deeds and not of Words
Is like a Garden full of ——

I have forgot the Rhime, but remember ’tis something the very Reverse of a Perfume. So much by Way of Commentary.
My Wife will let you see my Letter containing an Account of our Travels, which I would have you read to Sister Douse, and give my Love to her. I have no thoughts of returning ’till next year, and then may possibly have the Pleasure of seeing you and yours, take Boston in my Way home. My Love to Brother and all your Children, concludes at this time from Dear Jenny your affectionate Brother
B Franklin
a Copy

